RESPONSE TO PETITION FOR RE-HEARING.
Delivered by
Judge Pryor:
Counsel for appellant, in his petition for rehearing, is attempting by a labored argument to impress upon the minds of the court that Lester was imposed upon by the appellee and that the former knew nothing of -the defect in the title and the interest of the infants in the land.. The proceedings and proof show that Lester knew that the title was defective as to one-eleventh and two-sixths of one-eleventh of the whole tract. He took the land subject to these defects with the understanding that the appellee would proceed at once to make the title perfect. This the appellee did by filing his petition to' have the interest of the infants sold.
It is a matter of doubt, however, whether the action on the part of the executor was necessary. He was invested with full power to sell that land. There was no restriction except as to time.
All of the children of the devisor were of full age except Kitty and two of his grandchildren. ■ The land was in a delapidfited condition, and the slaves all set free. The means of enabling the widow to farm successfully and maintain the infant children had been taken from her. There was nothing in the will prohibiting a sale of the property. The will construed as contended for by counsel on both sides converted the land into money, a question we do not decide, but if so, the title is in the executor and the heirs must look to him and not to the purchaser.

Garnett, for appellant.


James, for appellee.

The adult heirs received their money and made deeds to their specific interests. Whether they had the title or not, the reception of the money and the execution of the deeds estopped them from setting up any claim to the land, either in their own right or as heirs of Kitty. It is not pretended that the adults had no power to dispose of their interest in the land or its proceeds.
If they had all been adults and capable of contracting they could have annulled the will. Kitty’s heirs can assert no claim to this property. Her guardian has received the proceeds of the land for her, or it is held by the chancellor to be reinvested upon his application. If the land was converted into money by the will and the title in the executor why could not the guardian elect to take the money or the value of his ward’s interest ?
In order, however, to fully protect the purchaser and secure the rights of the infants, the chancellor is appealed to, who takes the money and holds it for the benefit of the ward.
The individual deed of Winfrey and his wife as well as a deed from him as executor is tendered into court, and appellant can withdraw one or both.
Appellant’s title is made doubly secure. He has the individual deed of the grantor and 'his wife and his. deed as executor. The sale and title to the infants’ interest is approved and sanctioned by a court of equity. There is no one to complain of any defect in the proceeding if there was any and therefore the appellant should be content. There is no. question made or none raised1 in regard to the rents and therefore no reversal can be had on that ground. If the appellant is entitled to rent, his remedy is by another action. We see no reason why he is not unless he has derived the benefits resulting from the use of the land.
Petition overruled.